Citation Nr: 1736366	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-12 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 23, 2014 for the grant of service connection for residuals of prostate cancer.

2.  Whether the reduction of the evaluation for residuals of prostate cancer from 100 percent to 20 percent was proper.

3.  Whether the discontinuance of entitlement to special monthly compensation (SMC) at the housebound rate was proper.

4.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer.

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to March 30, 2016.

6.  Entitlement to a rating in excess of 70 percent for PTSD for the period since March 30, 2016.

7.  Entitlement to a compensable rating for bilateral hearing loss for the period prior to March 30, 2016.

8.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period since March 30, 2016.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for coronary artery disease to include as due to herbicide exposure.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2011, September 2013, August 2014, April 2016 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In the June 2011 rating decision, the RO granted an increased 50 percent rating for the Veteran's PTSD, effective April 11, 2011 and continued a noncompensable evaluation for bilateral hearing loss.

In the September 2013 rating decision, the RO denied entitlement to service connection for sleep apnea and coronary artery disease.

In the August 2014 rating decision, the RO granted service connection for prostate cancer, effective May 23, 2014.

In the April 2016 rating decision, the RO increased the rating for the Veteran's PTSD from 50 percent to 70 percent disabling and increased the rating for the Veteran's bilateral hearing loss from a noncompensable rating to a 10 percent rating, both effective March 30, 2016.  However, as the increases did not represent a total grant of benefits sought on appeal, the claims for entitlement to ratings in excess of 70 percent for PTSD for the period since March 30, 2016 and in excess of 10 percent for bilateral hearing loss for the period since March 30, 2016 remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In the October 2016 rating decision, the RO reduced the rating of the Veteran's service-connected residuals of prostate cancer from 100 percent to 20 percent effective January 1, 2017 and discontinued SMC for housebound benefits effective January 1, 2017.  The Veteran perfected a timely appeal in which he contested the propriety of the effectuated reduction, and also, asserted entitlement to a higher disability rating.

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286   (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the notice of disagreement filed by the Veteran's representative expresses disagreement with the evaluation assigned for prostate cancer residuals, and the RO issued a statement of the case specifically addressing the 20 percent evaluation for prostate cancer residuals and finding that a higher rating is not warranted.  The Veteran's substantive appeal also contains argument on entitlement to an increased rating.  Accordingly, the Veteran's appeal before the Board includes both the propriety of the rating reduction and a claim for an increased rating.

Notably, in his April 2017 substantive appeal for his restoration of prostate cancer rating and SMC claims, the Veteran requested the opportunity to testify at a hearing held before a Veterans Law Judge.  However, in a June 2017 correspondence, the Veteran contacted VA and indicated that he no longer wished to have a hearing for his appeals.  Thus, the hearing request is considered to be withdrawn.

In May 2017, the Veteran requested a 90-day extension to submit new evidence.  In a July 2017 correspondence, the Veteran indicated that this was his final submission on the matters on appeal and waived initial RO consideration of the new evidence and other evidence submitted since the statement of the cases.  38 C.F.R. § 20.1304(c) (2016).

A claim for a TDIU is part and parcel of an increased rating claim where, as here, a claimant asserts that his service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In a July 2017 correspondence, the Veteran's representative contended that he was not working due to his service-connected disabilities to include PTSD.  The Board has therefore characterized the issues on appeal to include a claim for a TDIU. 

The issues of whether the reduction of the evaluation for residuals of prostate cancer from 100 percent to 20 percent was proper, whether the discontinuance of entitlement to SMC at the housebound rate was proper, entitlement to a rating in excess of 20 percent for residuals of prostate cancer, entitlement to service connection for sleep apnea and a heart disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran initially filed a VA 21-526EZ, claiming service connection for prostate cancer on May 23, 2014, and service connection was awarded in the decision on appeal as of that date.

2.  For the period since April 12, 2011, when the Veteran filed his claim for an increased rating, the impairment from the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas.

3.  For the period since April 12, 2011, the Veteran's service-connected PTSD has not resulted in total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.

4.  For the period prior to March 30, 2016, the Veteran's service-connected bilateral hearing loss had been manifested by no worse than level I hearing acuity in the right ear and level I hearing acuity in the left ear.

5.  For the period since March 30, 2016, the Veteran's service-connected bilateral hearing loss has been manifested by no worse than level I hearing acuity in the right ear and level V hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  An effective date earlier than May 23, 2014, for the grant of service connection for prostate cancer is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  For the period since April 12, 2011, the criteria for an evaluation of 70 percent for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).

3.  For the period since April 12, 2011, the criteria for an evaluation in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 9411 (2016).

4.  The criteria for a compensable rating for a bilateral hearing loss disability for the period prior to March 30, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).

5.  The criteria for a rating in excess of 10 percent for bilateral hearing loss disability for the period since March 30, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a May 2011 letter for the claims for hearing loss and PTSD, and in the May 2014 VA Form 21-526EZ for service connection for prostate cancer.  

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records.  The record also contains the reports of May 2011, June 2011 and March 2016 VA examinations.  

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  Accordingly, the Board finds that no additional RO action to further develop the record on the claims is warranted.


I.  Earlier Effective Date

The effective date of an award of compensation based on an original claim for service connection will generally "be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2016); see also 38 U.S.C.A. § 5110(a) (West 2014); Sears v. Principi, 16 Vet. App. 244 (2002). 

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

The mere existence of medical records generally cannot be construed as an informal claim.  Rather, there must be some intent by the claimant to apply for a benefit. Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Likewise, the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.  See Lalonde v. West, 12 Vet. App. 377 (1999).

The Veteran filed his VA 21-526EZ claiming service connection for prostate cancer on May 23, 2014, more than a year following his separation from service. 

The August 2014 rating decision on appeal granted service connection for prostate cancer and assigned an effective date of May 23, 2014.
On his December 2015 Notice of Disagreement (NOD), the Veteran noted that he was granted benefits under the Fully Developed Claim program, and as such he was entitled to an effective date one year prior to the date of claim.  The Board observes that the Veteran's NOD is untimely with the August 2014 notice of the rating decision at issue.  However, as the RO accepted the NOD and the Veteran later perfected the appeal, the Board will proceed to address the matter on the merits.

No additional evidence or argument was received with regard to this issue, and a July 2017 letter from the Veteran's representative reflects that the Veteran had no additional evidence to submit.

Notably, the first correspondence received from the Veteran regarding prostate cancer was his May 23, 2014 claim.

As explained above, the effective date of an award for service connection "shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a).  In this case, the Veteran's application for service connection for prostate cancer was stamped as received on May 23, 2014.  No formal or informal claim for service connection for prostate cancer was received by VA prior to that date.  Therefore, the Board finds that the preponderance of the evidence is against finding entitlement to an earlier effective date.

The Board is aware of that for claimants who filed an original compensation claim between August 6, 2013 through August 5, 2015, 38 U.S.C.A. § 5110(b)(2)(A) states that for a veteran who submits an original claim that is fully-developed, the effective date of the award shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application.  See 38 U.S.C.A. § 5110(b)(2)(A); VBA Manual M21-1, III.i.3.A.1.b. (last accessed August 28, 2017).  As addressed by the RO in the October 2016 statement of the case, the Veteran's claim for prostate cancer was not an original claim as he has previously filed claims for service connection for hearing loss, which was granted for the left ear in a June 2008 rating decision.  Accordingly, the effective date cannot be earlier than the date of his claim.

Therefore, in light of the above, the Board concludes that an effective date prior to May 23, 2014 for the award of service connection for prostate cancer is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

II.  Increased Ratings

Laws and Regulations

The Veteran filed a claim for increased ratings for his service-connected PTSD and bilateral hearing loss disabilities which was received by VA in April 2011.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of PTSD and bilateral hearing loss disabilities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.



A.  PTSD

The Veteran is currently assigned a 50 percent disability rating for the period from April 12, 2011 to March 29, 2016 and a 70 percent disability rating for the period since March 30, 2016 for service-connected PTSD under Diagnostic Code 9411.  

Under the general rating formula for mental disorders, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9434.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

VA has changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  Id.  However, the examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

Factual Background and Analysis

A July 2010 VA mental health treatment note reported that the Veteran had experienced significant changes in his own physical health and some decrease in work hours.  He admitted that he felt "weak" with his current symptoms and may actually be underreporting his full experience of symptoms and the affect they have on his level of functioning.  The Veteran reported increasing periods of tearfulness, sleep problems, uneasiness in crowds and mild hypervigilance.  A GAF score of 50 was assigned.

In a March 2011 correspondence, a licensed social worker noted that the Veteran had been participating in treatment with her since June 2010.  The Veteran had continued to struggle with PTSD symptoms including intrusive thoughts and nightmares, avoidance of social and other activities, restricted range of affect, emotional numbing, sleep disturbance and hypervigilance.  The Veteran had in fact expressed an increase in the intensity and the frequency of these symptoms.  The social worker assigned a GAF score of 45.

The Veteran underwent a VA examination in May 2011.  The examiner noted that the Veteran had daily/weekly, moderate anxiety.  He had daily/weekly moderate to severe depression, flashbacks and nightmares.  He also had daily moderate to severe sleep disturbance.  The Veteran also reported hypervigilance, poor relationships, anger problems and intrusive thoughts that were daily to weekly and moderate.  It was noted that the Veteran reported mood problems, depression, anxiety, poor relationships, flashbacks, nightmares, sleep problems, hypervigilance, anhedonia, sadness and intrusive thoughts.  He had not worked since 2009.  He was married with children and a grandchild and got along fair with his family and others.  The degree and quality of his social relationships was described as fair.  He was socially avoidant.  He spent time with his grandchild but had no outside activities.  He was very socially isolated and avoidant.  There were no suicide attempts or ideation.  His thought processes were unimpaired and he had no delusions or hallucinations.  His interpersonal behaviors and eye contact were poor.  He was avoidant in his behaviors and appeared highly stressed.  There was no impairment in his ability to maintain minimal hygiene.  He was fully oriented to person, place and time.  He had mild difficulties with attention and concentration and mild impairment for immediate recall.  He did not have any obsessive/ritualistic behaviors.  No panic attacks were present but he did have high anxiety and agitation.  Depression and anxiety were present and there were vegetative signs which interfered with his sleep, concentration and memory.  There was no impaired impulse control.  He had sleep impairment as he had nightmares and difficulty falling and staying asleep.  The examiner also noted that the Veteran had "passive suicidal ideation."  The diagnosis was chronic, severe PTSD.  A GAF score of 52 was assigned.  The examiner noted that the Veteran's PTSD symptoms were "interfering to a significant degree with daily life and activities."  

An October 2013 treatment report from a private psychologist noted that the Veteran's level of occupational and social impairment with regards to his PTSD was best summarized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The psychologist noted that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity as a result of his PTSD.
The Veteran underwent a VA examination in March 2016.  The examiner opined that the Veteran's level of occupational and social impairment with regards to his PTSD was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran continued to live with his wife and 15 year old granddaughter.  He had not been employed for over a year.  The Veteran reported that he lately had more negative thoughts and "dreams that wake me up."  He spent most of his time around the house and was quite involved with his granddaughter's activities.  He did not socialize and did not have hobbies.  His PTSD symptoms included anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances including work or a worklike setting.  No unusual behaviors were observed and he was capable of managing his affairs.

As noted above, the Veteran filed a claim for an increased rating for his service-connected PTSD which was received by VA on April 12, 2011.

In an April 2016 rating decision, the RO increased the rating for the Veteran's PTSD from 50 percent to 70 percent disabling, effective March 30, 2016.  The March 30, 2016 effective date was the date of the VA examination in which the RO determined that the March 30, 2016 VA examination was the date when it was factually ascertainable that an increase in the PTSD disability had occurred.

The Board finds that the Veteran is warranted an increased 70 percent disability evaluation for his service-connected PTSD from April 12, 2011, which is the date his claim for an increased rating was received.

For the period since April 12, 2011, the Board finds that the Veteran's symptoms more nearly approximate a degree of occupational and social impairment consistent with deficiencies in most areas.  Overall, the Veteran had a history of depression, anxiety, poor relationships, flashbacks, nightmares, sleep problems, hypervigilance, anhedonia, sadness and intrusive thoughts.

The October 2013 treatment report from a private psychologist also indicated that the Veteran's social and occupational impairment with regard to all mental diagnoses was best summarized as occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  This description corresponds squarely with the schedular requirements for the assignment of a 70 percent disability rating for PTSD under the General Rating Formula.  

The Veteran has also had GAF scores ranging from 45 to 52.  These GAF scores ranging between 41-50 are largely consistent with the assignment of a 70 percent disability rating.  

Accordingly, the evidence currently of record can be read as showing deficiencies in most of the areas listed under the criteria for a 70 percent rating.  As a result, for the period since April 12, 2011, a rating of 70 percent is granted. 

However, after reviewing evidence of record as a whole, the Board finds that the assignment of a disability rating greater than 70 percent for the Veteran's service-connected PTSD is not warranted.

While treatment records demonstrate that the Veteran experienced significant occupational and social impairment, at no point from the period since April 12, 2011 did any examiner or treating physician find that the Veteran's PTSD caused total occupational and social impairment, as is required for the assignment of a 100 percent rating. 

Notably, in the October 2013 treatment report, the private psychologist noted that the Veteran could not sustain the stress from a competitive work environment and could not be expected to engage in gainful activity as a result of his PTSD.

However, the Board concludes that total social and occupational impairment is not demonstrated.  Notably, on VA examination in March 2016, the VA examiner specifically indicated that the Veteran was capable of managing his own financial affairs and continued to be married to his wife and live with his grandchild who he was very involved with.

As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  Private, VA treatment records, and VA examinations do not show a gross impairment in communication or thought processes, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to maintain personal hygiene or disorientation to time or place.  Additionally, there are no reports of homicidal ideation and a single notation of passive suicidal ideation.  

The Board notes that during the course of the appeal, the lowest GAF score assigned was a 45 by a treatment provider in March 2011.  As noted above, a GAF score of 45 is largely consistent with the assignment of a 70 percent disability rating and Veteran's more recent GAF scores of 50 and 52 are indicative of moderate symptomatology.
 
Additionally, multiple VA treatment reports also noted that the Veteran had no current auditory or visual hallucinations and he was oriented to person, place and time while the October 2013 treatment report from a private psychologist specifically described social and occupational impairment that corresponds squarely with the schedular requirements for the assignment of a 70 percent disability rating for PTSD under the General Rating Formula.  

Notably, the more recent March 2016 VA examiner indicated that the Veteran's level of occupational and social impairment with regards to his PTSD was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which fits squarely for the criteria for a 30 percent evaluation under the General Rating Formula.  

Despite the fact that this description actually correspond squarely with a lesser disability rating, the Board will still assign the 70 percent disability rating for PTSD, effective April 12, 2011.  However, a rating in excess of 70 percent is clearly not available based on these findings.

Accordingly, in this case, the overall evidence of record does not reflect that the Veteran's symptomatology is so severe as to merit an increased 100 disability rating.  

The Board has considered the Veteran's contention regarding the severity of his PTSD to include his representative's July 2017 Appellate Brief, which argues for a 70 percent rating throughout the period of appeal, which is granted in this decision.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 70 percent for PTSD must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Bilateral Hearing Loss

Laws and Regulations

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2016). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a compensable evaluation for the period prior to March 30, 2016 and entitlement to a rating in excess of 10 percent for the period since March 30, 2016 for a bilateral hearing loss disability.  

As a preliminary matter, the Board observes that the pure tone thresholds recorded on all of the audiological evaluations detailed below do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, Table VIa is not for application.  38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.




1.  Prior to March 30, 2016

As noted above, for the period prior to March 30, 2016, the Veteran has a current noncompensable evaluation for service-connected bilateral hearing loss.  

The Veteran underwent a VA examination in June 2011.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
5
       10
15
10
LEFT
15
30
40
50
34

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The examiner noted that the Veteran's hearing loss had significant effects on his occupation as he had difficulty hearing in background noise.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 10 decibels combined with the right ear speech discrimination of 100 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 34 decibels when combined with the left ear speech recognition of 96 percent results in a Roman numeral designation of I.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Based on application of VA's method for evaluating hearing loss and the June 2011 VA examination testing results, the Board finds that this evaluation does not provide a basis for awarding a compensable evaluation and a compensable evaluation for bilateral hearing loss is clearly not available based on these findings.

As the June 2011 testing results noted above do not yield findings to support assignment of a compensable rating for bilateral hearing loss, the Veteran is not entitled to a compensable rating for bilateral hearing loss for the period prior to March 30, 2016.  38 C.F.R. §§ 4.7, 4.21.  

1.  Prior to March 30, 2016

As noted above, for the period since March 30, 2016, the Veteran has a current 10 percent disability evaluation for service-connected bilateral hearing loss.  

The Veteran underwent a VA examination in March 2016.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
        35
40
29
LEFT
35
65
55
60
54

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 68 percent in the left ear.

The examiner noted that the Veteran's hearing loss did not impact his ordinary conditions of daily life including his ability to work.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 29 decibels combined with the right ear speech discrimination of 96 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 54 decibels when combined with the left ear speech recognition of 68 percent results in a Roman numeral designation of V.  While the Veteran was granted an increased 10 percent rating since March 30, 2016 based on these audiological findings, application of these findings to Table VII actually corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Based on application of VA's method for evaluating hearing loss and the March 2016 VA examination testing results, the Board finds that this evaluation does not provide a basis for awarding a rating in excess of 10 percent and a rating in excess of 10 percent for bilateral hearing loss is clearly not available based on these findings.  As noted above, the audiometric findings actually demonstrate a noncompensable assignment.

Despite the fact that a mechanical application of these results actually demonstrates a lesser noncompensable rating for the period since March 30, 2016, the Board will not disturb the Veteran's current 10 percent disability rating for this time period.  However, a rating in excess of 10 percent is clearly not available based on these findings.

As the March 2016 testing results noted above do not yield findings to support assignment of a rating in excess of 10 percent for bilateral hearing loss, the Veteran is not entitled to a rating in excess of 10 percent for bilateral hearing loss for the period since March 30, 2016.  38 C.F.R. §§ 4.7, 4.21.  

Notably, aside from the June 2011 and March 2016 VA examination reports, there are no other audiometric testing results for the appeal periods which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  

Although the Veteran has indicated that his hearing is worse than the criteria associated with a noncompensable and 10 percent evaluations, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable and 10 percent evaluations are reflected by the rating evidence of record and there is no indication that the findings on the June 2011 and March 2016 VA audiological examinations are inadequate.  Thus, the Veteran's claim for a compensable evaluation for the period prior to March 30, 2016 and a rating in excess of 10 percent for the period since March 30, 2016 for his bilateral hearing loss disability cannot be granted.




ORDER

Entitlement to an effective date earlier than May 23, 2014 for the grant of service connection for residuals of prostate cancer is denied.

Entitlement to a 70 percent rating, but no higher, for PTSD for the period since April 12, 2011 is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for PTSD for the period since April 12, 2011 is denied.

Entitlement to a compensable rating for bilateral hearing loss for the period prior to March 30, 2016 is denied.

Entitlement to a rating in excess of 10 percent for bilateral hearing loss for the period since March 30, 2016 is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

Initially, the Board notes that the October 2016 rating decision on appeal reduced the disability evaluation for the Veteran's prostate cancer from 100 percent to 20 percent, effective January 1, 2017 and discontinued SMC for housebound benefits.  

Notably, the Veteran's last VA examination for his prostate disability took place in June 2015.

However, in his April 2017 substantive appeal, the Veteran has contended that this disability has gotten worse since his last VA examination as he indicated that he now had to get up 6 to 7 times a night to urinate with the sensation of needing to urinate which had developed since his radiation treatment.  Notably, on his last VA examination in June 2015, the VA examiner reported that the Veteran had nocturia only 4 to 5 times a night.

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected prostate disability, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

The Board also notes that further development and adjudication of the Veteran's claims for whether the reduction of the evaluation for residuals of prostate cancer from 100 percent to 20 percent was proper and entitlement to a rating in excess of 20 percent for residuals of prostate cancer are inextricably intertwined with the Veteran's claim for whether the discontinuance of entitlement to SMC at the housebound rate was proper.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on the issue of whether the discontinuance of entitlement to SMC at the housebound rate was proper.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Regarding the Veteran's claimed obstructive sleep apnea disability, the Board notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

In a June 2017 correspondence, a private physician opined that the Veteran's obstructive sleep apnea disability was caused and permanently aggravated by his service-connected PTSD.

The Board notes that an examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Accordingly, the Board finds that the Veteran should be scheduled for a VA examination and opinion to determine whether the Veteran has a current obstructive sleep apnea disability that is related to his active duty service to include as being caused or aggravated by his service-connected PTSD.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

Regarding the heart disability claim, the Board notes that the September 2013 rating decision denied the Veteran's claim for ischemic heart disease on the basis that the evidence did not show a diagnosis of a condition for which VA has found a positive association to herbicide exposure.  38 C.F.R. § 3.309(e).  This denial was based, in part on the findings of an August 2013 VA examination which specifically found that the Veteran did not have ischemic heart disease and instead was diagnosed with cardiac hypertrophy and dyspnea.

The Board notes, however, that although current diagnoses, such as cardiac hypertrophy and dyspnea, have not been shown to warrant a regulatory presumption of service connection as a result of in-service herbicide exposure, it must still be determined whether service connection can be established on a direct basis or secondary basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

Notably, the August 2013 VA examiner also indicated that while the Veteran did not have ischemic heart disease, the Veteran's cardiologist noted that the Veteran's dyspnea was likely multifactorial secondary to diastolic dysfunction, obesity and obstructive sleep apnea.

As a result, the Board finds that the Veteran's claim for service connection for a heart disability is inextricably intertwined with his claim for a sleep apnea disability being remanded herein.  The Board will accordingly again defer decision on the matter.  

Additionally, if, on remand, the VA examiner determines that the Veteran has a sleep apnea disability related to service and/or is caused or aggravated by his service-connected PTSD, the Veteran should be provided with a VA examination to obtain an opinion regarding whether the Veteran has a current heart disability caused or aggravated by his sleep apnea disability.

The Board also notes these remanded issues may provide evidence in support of his claim for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on the issue of entitlement to a TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  

2.  After the development in #1 has been completed, the Veteran should be afforded a VA examination to determine the severity of his service-connected prostate disability.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect review of the record.  All necessary tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with the Veteran's prostate disability. 

The examiner should also provide an opinion regarding the impact of the disability on the Veteran's ability to work. 

All necessary testing should be completed and any opinions rendered should be accompanied by a rationale.

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination to determine the etiology of the claimed obstructive sleep apnea disability.  

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether:

(i) Is it at least as likely as not (50 percent or greater probability) that any  obstructive sleep apnea disability is related to any incident of the Veteran's active duty service.  

(ii) The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such obstructive sleep apnea disability is (a) caused by or  (b) aggravated by his service-connected PTSD.

If the examiner finds that the Veteran's obstructive sleep apnea disability has been permanently aggravated/worsened by his service-connected PTSD, to the extent feasible, the degree of worsening should be identified.  

In making these determinations, the examiner should specifically address the June 2017 correspondence from a private physician which indicated that the Veteran's obstructive sleep apnea was caused and permanently aggravated by his PTSD.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After the development in #1 and #3 has been completed, schedule the Veteran for a VA examination to determine the etiology of the claimed heart disability.
Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion regarding whether the Veteran has a current heart disability and if:

(i) Is it at least as likely as not (50 percent or greater probability) that any such heart disability is related to any incident of the Veteran's active duty service.  

(ii) The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that any such heart disability is (a) caused by or  (b) aggravated by his sleep apnea.

If the examiner finds that the Veteran's heart disability has been permanently aggravated/worsened by his sleep apnea, to the extent feasible, the degree of worsening should be identified.  

In making these determinations, the examiner should specifically address the August 2013 VA examiner who reported that the Veteran's cardiologist noted that the Veteran's dyspnea was likely multifactorial secondary to diastolic dysfunction, obesity and obstructive sleep apnea.

Adequate reasons and bases for any opinion must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


